{¶ 1} The cause is dismissed, sua sponte, as having been improvidently accepted.
{¶ 2} The court orders that the opinion of the court of appeals may not be cited as authority except by the parties inter se.
O’Connor, C.J., and Pfeifer, O’Donnell, and Lanzinger, JJ., concur.
Kennedy, French, and O’Neill, JJ., dissent.
Mike DeWine, Attorney General, Eric E. Murphy, State Solicitor, Michael J. Hendershot, Chief Deputy Solicitor, and Jennifer S.M. Croskey, Assistant Attorney General, for appellee Ohio Police and Fire Pension Fund.
Frantz Ward, L.L.P., and Michael E. Smith, for appellee Medical Mutual of Ohio.
Muskovitz & Lemmerbrock, L.L.C., Susannah Muskovitz, and Christopher C. Moses, urging reversal for amicus curiae, Fraternal Order of Police, Akron Lodge #7.